Pee Curiam,
The appellants were contestants in a proceeding in the orphans’ court, and at a certain stage of the proceedings asked leave to withdraw from the contest. The orphans’ court granted their prayer, and ordered that they should pay all costs that had accrued to the date of their withdrawal. This ended the connection of the appellants with the case. They think, however, that they are still in it for the reason that they have not paid the costs as they were ordered to do. In this, we think they are mistaken. They are out of- codrt, and have now no duty to perform but to pay the costs up to the date of their withdrawal. They have no standing to interfere further in the proceedings below.
The decree is affirmed, and the appeal dismissed at the costs of the appellants.